—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered May 24, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life and 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Within a minute after receiving a radio report of shots fired by two described individuals, the arresting officers responded to the designated location and found defendant and another man who were the only people in the area and who closely matched the radioed descriptions. Moreover, defendant backed away from the arresting officer and repeatedly ignored the officer’s requests to stop and remove his hands from his pockets. These circumstances provided the officers with reasonable suspicion to stop and frisk defendant (see, People v Salaman, 71 NY2d 869).
Defendant’s claim regarding the court’s denial of defendant’s challenge for cause of a prospective alternate juror is moot because no alternate jurors participated in deliberations. Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.